Citation Nr: 1037353	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-37 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a hearing 
loss disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a urinary 
tract infection.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for vertigo 
and blackouts.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for migraine 
headaches.

6.  Entitlement to service connection for a stomach disorder, to 
include as secondary to migraine headaches and a back disorder.

7.  Entitlement to service connection for the residuals of a head 
injury.

8.  Entitlement to service connection for prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1982 to August 1985.

This matter arises before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction 
over the Veteran's claims was subsequently transferred to the VA 
RO in Houston, Texas.

The Veteran requested a hearing at a Travel Board that was 
scheduled for February 4, 2010, at the Houston RO.  The record 
reflects that the Veteran failed to report for his hearing.  If a 
Veteran fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case proceeds 
as though the request for a hearing has been withdrawn.  38 
C.F.R. § 20.704(d) (2009).  Since the Veteran did not request 
postponement, his hearing request is deemed withdrawn.

The issues of entitlement to service connection for a stomach 
disorder, the residuals of a head injury, and prostatitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	In its April 2003 rating decision, the RO denied the Veteran's 
claims of entitlement to service connection for vertigo and 
blackouts, migraine headaches, and a hearing loss disability 
because there was no evidence of a diagnosis in service or 
that the disorders were caused by service.  The Veteran did 
not timely appeal these decisions, and they became final.

2.	The April 2003 rating decision also denied the Veteran's 
claims of entitlement to service connection for a back 
disorder and urinary tract infection because there was no 
evidence of a permanent residual or chronic disability subject 
to service connection in the Veteran's service treatment 
records or evidence following service.  The Veteran did not 
timely appeal these decisions, and they became final.

3.  Evidence received subsequent to the April 2003 rating 
decision does not relate to an unestablished fact necessary to 
substantiate any of the claims.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision is final.  38 U.S.C. § 7105(c) 
(West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2002).  

2.	New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a back disorder 
is not reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2009). 

3.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a hearing loss 
disability is not reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 
(2009). 

4.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a urinary tract 
infection is not reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 
(2009). 

5.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for vertigo and 
blackouts is not reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 
(2009). 

6.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for migraine headaches 
is not reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R.  §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice").  VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In August 2004 and April 2005 correspondence, the RO advised the 
Veteran of what the evidence must show to establish entitlement 
to service connection for his claimed disorders.  The RO also 
described the types of evidence that the Veteran should submit in 
support of his claims and explained what evidence VA would obtain 
and make reasonable efforts to obtain on the Veteran's behalf in 
support of the claims.  The Board notes that the Veteran was not 
provided notice regarding the evidence and information necessary 
to establish a disability rating and effective date in accordance 
with Dingess v. Nicholson.  19 Vet. App. 473, 484 (2006). 
 However, the Board has concluded that the preponderance of the 
evidence is against the Veteran's claims.  Therefore, any 
questions as to the appropriate disability rating or effective 
date to be assigned have been rendered moot, and the absence of 
notice regarding these elements should not prevent a Board 
decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
rev'd on other grounds sub nom. Shinseki v. Sanders/Simmons, No. 
07-1209 U.S. (April 21, 2009).

In particular regard to the additional notice requirements 
relevant to the Veteran's request to reopen his claims, the Board 
notes that the RO explained in the VCAA notice letters that the 
Veteran's claims were previously denied, he was notified of the 
decisions, and the decisions had become final.  The RO also 
explained that VA needed new and material evidence in order to 
reopen the Veteran's claims and defined new and material evidence 
as evidence submitted to VA for the first time that pertained to 
the reason the claims were previously denied and raised a 
reasonable possibility of substantiating the claims.  The RO 
further explained that the Veteran's claims for a back disorder, 
a urinary tract infection, vertigo and blackouts, and migraine 
headaches were previously denied because the evidence of record 
did not show currently diagnosed disabilities that were incurred 
or aggravated during active service or incurred within one year 
of discharge.  The RO informed the Veteran that his claim for 
hearing loss was previously denied because his hearing was normal 
at separation.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board further notes that the Veteran was provided with a copy 
of the July 2005 rating decision and the October 2006 statement 
of the case, which cumulatively included a discussion of the 
facts of the claims, notification of the bases of the decisions, 
and a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the Board notes that 
available service treatment records and post-service treatment 
records identified as relevant to the Veteran's claims are 
associated with the claims folder to the extent possible.  VA is 
not required to provide a compensation and pension examination or 
medical opinion in a claim to reopen a previously denied claim 
unless and until new and material evidence has been presented. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to the 
claims.  Accordingly, the Board will proceed with appellate 
review.  

New and Material Evidence

The Veteran's current claims involve entitlement to service 
connection for a back disorder, a hearing loss disability, a 
urinary tract infection, vertigo and blackouts, and migraine 
headaches.  By way of background, the RO most recently denied the 
Veteran service connection for these disorders in an April 2003 
rating decision, finding either that there was no evidence of a 
diagnosis in service, that the disorders were not caused by 
service, or that there was no permanent residual or chronic 
disability subject to service connection in the Veteran's service 
treatment records or following service.  The Veteran did not 
timely appeal these decisions, and they became final.  Instead, 
the Veteran submitted a statement that the RO accepted as an 
application to reopen his claims in July 2004.  

As a preliminary matter, the Board notes that the Veteran's 
current claims are based upon the same disabilities as previously 
denied claims.  The decisions denying those claims have all 
become final.  Thus, it is appropriate for the Board to consider 
the claims as requests to reopen the previously denied claims.  
Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).  

If evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The evidence is 
presumed credible for the purposes of reopening an appellant's 
claim, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

Analysis

As noted above, the RO, in its April 2003 rating decision, denied 
service connection for vertigo and blackouts, hearing loss, and 
migraines because there was no evidence that these disabilities 
existed in service or were caused by some event or experience in 
service.  The RO also denied service connection for a back 
disorder and urinary tract infection because, although these 
disorders were treated in service, there was no permanent 
residual or chronic disability subject to service connection as 
shown by the service treatment records or demonstrated by 
evidence following discharge.  Since the Veteran did not timely 
appeal the decisions at that time, the decisions became final.  
The evidence of record at the time of the April 2003 rating 
decision included the Veteran's service treatment records and 
medical records from the Texas Department of Criminal Justice 
dated June 2001 to August 2002.  Since the April 2003 rating 
decision, the Veteran submitted or the RO obtained additional 
treatment records from the Texas Department of Criminal Justice 
dated July 1994 to December 2004.  The RO also attempted to 
obtain records from the Tarrant County Jail and John Peter Smith 
Hospital but received either no response or a negative response 
from the appropriate custodian of records at those facilities.   

The Board notes that not all of the evidence submitted after the 
April 2003 rating decision was available at the time of the RO's 
decision.  More specifically, the RO obtained a more complete 
copy of the Veteran's post-service medical records than were a 
part of the record in April 2003.  However, none of the evidence 
was material to reopening the Veteran's claims.  To be sure, the 
new evidence only shows that the Veteran had received treatment 
for low back pain and headaches and that he was diagnosed with 
slight lordotic curve in his back.  Otherwise, examinations in 
July 1994 and June 1996 were normal.  Moreover, evidence of the 
Veteran's treatment for headaches in August 2002 was available at 
the time the RO decided the claim in April 2003.    
The Veteran did not submit any treatment records indicating that 
any of his claimed disabilities are related to his period of 
active military service.  Therefore, the Board finds that the 
factual and legal status of the claim is essentially the same as 
it was in 2003.  There is a lack of medical evidence to indicate 
that the Veteran is currently diagnosed with any of his claimed 
disorders.  Even if he were diagnosed with his claimed disorders, 
there is no competent medical evidence relating any of them to 
his period of active military service.  Where, as here, the 
determinative issue is one of medical diagnosis or causation, 
competent medical evidence is required.  Lay assertions of 
medical causation are insufficient to reopen a claim under 38 
U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Accordingly, the Board finds that the evidence received 
subsequent to April 2003 is not new and material and does not 
serve to reopen the Veteran's claims for service connection.  


ORDER

1.  New and material evidence has not been presented, and the 
claim of entitlement to service connection for a back disorder is 
not reopened.  The appeal is denied.

2.  New and material evidence has not been presented, and the 
claim of entitlement to service connection for a hearing loss 
disability is not reopened.  The appeal is denied.

3.  New and material evidence has not been presented, and the 
claim of entitlement to service connection for a urinary tract 
infection is not reopened.  The appeal is denied.

4.  New and material evidence has not been presented, and the 
claim of entitlement to service connection for vertigo and 
blackouts is not reopened.  The appeal is denied.

5.  New and material evidence has not been presented, and the 
claim of entitlement to service connection for migraine headaches 
is not reopened.  The appeal is denied.

REMAND

The Board finds that further evidentiary development is necessary 
before a decision can be reached on the merits of the Veteran's 
claims of entitlement to service connection for the residuals of 
a head injury, a stomach disorder, and prostatitis.

VA must provide a compensation and pension examination to a 
Veteran when the information and evidence of record (1) contains 
competent lay or medical evidence of a current diagnosed 
disability; (2) establishes that the Veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during the applicable presumptive period if the 
Veteran has the required service to trigger the presumption; and 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i) (2009).  The Board notes 
that the Veteran was treated for migraine headaches and 
prostatitis in service.  He was also treated after service for 
chronic constipation and headaches.  

However, the Board acknowledges that the Veteran is 
incarcerated.  The duty to assist incarcerated Veterans requires 
VA to tailor its assistance to meet the peculiar circumstances of 
confinement, as such individuals are entitled to the same care 
and consideration given to their fellow Veterans.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. 
App. 185, 191 (1995).  VA does not have the authority to require 
a correctional institution to release a Veteran so that VA can 
provide him the necessary examination at the closest VA medical 
facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2002).  
Nevertheless, VA's duty to assist an incarcerated Veteran 
includes:  (1) attempting to arrange transportation of the 
claimant to a VA facility for examination; (2) contacting the 
correctional facility and having their medical personnel conduct 
an examination according to VA examination work sheets; or (3) 
sending a VA or fee-basis examiner to the correctional facility 
to conduct the examination.  See Bolton, 8 Vet. App. at 191.

The Board finds that in light of VA's duty to assist, on remand 
the agency of original jurisdiction (AOJ) should schedule the 
Veteran for examination in connection with his claims on appeal.  
38 U.S.C.A. § 5103A(d) (West 2002).  Because of the Veteran's 
status, the typical procedures for scheduling an examination are 
not likely to be adequate in this case.  Nevertheless, the United 
States Court of Appeals for Veterans Claims (Court) has cautioned 
"those who adjudicate claims of incarcerated veterans to be 
certain that they tailor their assistance to the peculiar 
circumstances of confinement.  Such individuals are entitled to 
the same care and consideration given to their fellow 
veterans."  Bolton, 8 Vet. App. at 191 (citing Wood, 1 Vet. App. 
at 193).  

Here, because a medical examination of the Veteran was not 
conducted, and because no attempt was made to meet the three 
types of examinations outlined in Bolton, a remand is necessary 
to allow the AOJ to attempt to schedule the Veteran for an 
examination.  Such action is necessary to comply with VA's duty 
to assist, as discussed above.  On remand, the AOJ should take 
reasonable steps to attempt to schedule the Veteran for an 
examination to determine the nature and etiology of the Veteran's 
claimed stomach disorder, prostatitis, and residuals of a head 
injury.  The VA Adjudication Procedure Manual may be helpful in 
this instance.  It contains a provision for scheduling 
examinations of incarcerated Veterans.  The manual calls for the 
AOJ or the local Veterans Health Administration (VHA) Medical 
Examination Coordinator to confer with prison authorities to 
determine whether the Veteran should be escorted to a VA medical 
facility for examination by VHA personnel.  If that is not 
possible, the Veteran may be examined at the prison by:  (1) VHA 
personnel; (2) prison medical providers at VA expense; or (3) 
fee-basis providers contracted by VHA.  See M21-1MR, Part 
III.iv.3.A.11.d. 

In order for the AOJ to be successful in scheduling the 
examination, communication with the prison facility is 
essential.  It may be necessary to make a determination as to who 
the state official is with the authority to make a decision on 
these matters and to obtain a definitive answer from that 
official.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) must take all reasonable measures to 
schedule the Veteran for a VA 
examination.  If the Veteran remains 
incarcerated, the AOJ must confer with 
prison authorities to determine whether 
the Veteran may be escorted to a VA 
medical facility for examination or if an 
examination at the prison is feasible.  
See M21-1MR, Part III.iv.3.A.11.d.

If an examination is feasible, schedule 
the Veteran with an appropriate 
examination to determine the nature and 
etiology or onset of his claimed stomach 
disorder, prostatitis, and residuals of a 
head injury.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should specifically state 
whether or not the Veteran is diagnosed, 
or has been diagnosed at any time during 
the appeal period, with a stomach 
disorder, prostatitis, or any residuals of 
a head injury and whether each diagnosed 
disability is at least as likely as not 
(i.e., probability of 50 percent) caused 
by or aggravated by the Veteran's active 
military service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

2.	After any additional development deemed 
necessary is accomplished, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law, as well as regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the Veteran.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


